Exhibit 10.1

PREFERRED STOCK REPURCHASE AGREEMENT

THIS PREFERRED STOCK REPURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of June 15, 2017, by and among Extended Stay America, Inc., a Delaware
corporation (the “Corporation”) and each of the entities identified on Schedule
1 hereto (each such entity, a “Seller,” and collectively, the “Sellers”).

WHEREAS, the Sellers own shares of Series A Preferred Stock, with a per share
stated value of $1,000 per share (the “Stated Value”), of the Corporation (the
“Shares); and

WHEREAS, notwithstanding anything to the contrary in the Corporation’s Amended
and Restated Certificate of Incorporation dated November 6, 2013, the
Corporation and the Sellers propose to enter into a transaction (the “Repurchase
Transaction”) whereby the Sellers shall sell to the Corporation and the
Corporation shall purchase from the Sellers the respective number of Shares set
forth opposite the names of the Sellers on Schedule I hereto (the “Repurchase
Shares”) at the Per Share Purchase Price (as defined below).

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

ARTICLE I

REPURCHASE

Section 1.1 Repurchase of Shares. The Corporation shall purchase from the
Sellers the Repurchase Shares, under the terms and subject to the conditions
hereof and in reliance upon the representations, warranties and agreements
contained herein, at the Closing (as defined below), and each Seller, severally
and not jointly, shall sell to the Corporation the respective number of Shares
set forth opposite the name of such Seller on Schedule I hereto at a per share
purchase price equal to the Stated Value plus all accrued and unpaid dividends
thereon through and including the date of the Closing that have not previously
been paid (the “Per Share Purchase Price”).

Section 1.2 Closing.

(a) The closing (the “Closing”) of the Repurchase Transaction shall be held at
the offices of Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza,
New York, New York, on June 15, 2017 or at such other time, date or place as the
Sellers and the Corporation may agree in writing (“Closing Date”).

(b) At the Closing, each Seller shall deliver the number of Repurchase Shares
sold by such Seller to the Corporation, or as instructed by the Corporation,
duly executed stock powers relating to the Repurchase Shares sold by such
Seller, as applicable, and the Corporation agrees to deliver to such Seller a
dollar amount equal to the product of the Per Share Purchase Price and the
number of Repurchase Shares sold by such Seller by wire transfer of immediately
available funds.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each of the Sellers severally and not jointly represents and warrants to the
Corporation as follows:

Section 2.1 Title to Repurchase Shares. Such Seller has good and valid title to
the Repurchase Shares to be sold at the Closing Date by such Seller hereunder,
free and clear of all liens, encumbrances, equities or adverse claims; such
Seller will have, immediately prior to the Closing Date, good and valid title to
the Repurchase Shares to be sold at the Closing Date by such Seller, free and
clear of all liens, encumbrances, equities or adverse claims; and, upon delivery
of such Repurchase Shares and payment therefor pursuant hereto, good and valid
title to such Repurchase Shares, free and clear of all liens, encumbrances,
equities or adverse claims, will pass to the Corporation.

Section 2.2 Required Consents; Authority. All consents, approvals,
authorizations and orders necessary for the execution and delivery by such
Seller of this Agreement, and for the sale and delivery of the Repurchase Shares
to be sold by such Seller hereunder, have been obtained; and such Seller has
full right, power and authority to enter into this Agreement and to sell,
assign, transfer and deliver the Repurchase Shares to be sold by such Seller
hereunder; this Agreement has been duly authorized, executed and delivered by or
on behalf of such Seller.

Section 2.3 Receipt of Information. Such Seller has received all the information
it considers necessary or appropriate for deciding whether to consummate the
Repurchase Transaction. Such Seller has had an opportunity to ask questions and
receive answers from the Corporation. Such Seller has had the opportunity to
discuss with its tax advisors the consequences of the Repurchase Transaction.
Such Seller has not received, nor is it relying on, any representations or
warranties from the Corporation other than as provided herein, and the
Corporation hereby disclaims any other express or implied representations or
warranties with respect to itself.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

The Corporation represents and warrants to the Sellers as follows:

Section 3.1 Authority Relative to this Agreement. The Corporation has the power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by it of this Agreement and the
consummation by it of the transactions contemplated hereby has been duly and
validly taken.

Section 3.2 Approvals. No consent, approval, authorization, order, license,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Corporation of this Agreement and the consummation of the transactions
contemplated by this Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

Section 4.1 Termination. This Agreement may be terminated at any time by the
mutual written consent of each of the parties hereto.

Section 4.2 Savings Clause. No provision of this Agreement shall be construed to
require any party or its affiliates to take any action that would violate any
applicable law (whether statutory or common), rule or regulation.

Section 4.3 Amendment and Waiver. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. Any party
may waive in whole or in part any benefit or right provided to it under this
Agreement, such waiver being effective only if contained in a writing executed
by such party (and by the Corporation, in the case of any waiver by any Seller).
The failure of any party to enforce any of the provisions of this Agreement
shall in no way be construed as a waiver of such provisions and shall not affect
the right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

Section 4.4 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

Section 4.5 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto and executed
contemporaneously herewith, embody the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.

Section 4.6 Successors and Assigns. Neither this Agreement nor any of the rights
or obligations of any party under this Agreement shall be assigned, in whole or
in part by any party without the prior written consent of the other parties.

Section 4.7 No Third Party Beneficiaries. No Person other than the parties
hereto shall have any rights or benefits under this Agreement, and nothing in
this Agreement is intended to, or will, confer on any Person other than the
parties hereto any rights, benefits or remedies.

Section 4.8 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

 

3



--------------------------------------------------------------------------------

Section 4.9 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Corporation
shall be given to them at Extended Stay America, Inc., 11525 N. Community House
Road, Suite 100, Charlotte, North Carolina 28277, fax: (980) 335-3089;
Attention: General Counsel and Corporate Secretary with a copy to Fried, Frank,
Harris, Shriver & Jacobson LLP, One New York Plaza, New York, New York 10004,
Attention: Stuart Gelfond, Esq. Notices to the Sellers shall be given to
Centerbridge Partners, L.P. at 375 Park Ave., New York, NY 10152, Attention:
Office of the General Counsel, with copies to: legalnotices@centerbridge.com and
to The Blackstone Group, L.P. at 345 Park Avenue, New York, New York 10154,
Attention: General Counsel, (fax: (646) 253-8983).

Section 4.10 Governing Law; Consent to Jurisdiction. This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applicable to agreements made and to be performed in such state.

Section 4.11 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article and Section references are to this Agreement unless otherwise specified.
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

EXTENDED STAY AMERICA, INC.

By:

  /s/ John R. Dent   Name: John R. Dent   Title: General Counsel

 

[Signature Page to Preferred Stock Repurchase Agreement]



--------------------------------------------------------------------------------

CENTERBRIDGE CREDIT

PARTNERS, L.P.

BY: CENTERBRIDGE CREDIT

PARTNERS GENERAL PARTNER, L.P.,

its general partner

 

BY: CENTERBRIDGE CREDIT

CAYMAN GP LTD., its general partner

By:   /s/ William D. Rahm   Name: William D. Rahm   Title: Authorized Signatory

 

CENTERBRIDGE CREDIT PARTNERS

TE INTERMEDIATE I, L.P.

BY: CENTERBRIDGE CREDIT

PARTNERS GENERAL PARTNER, L.P.,

its general partner

 

BY: CENTERBRIDGE CREDIT

CAYMAN GP LTD., its general partner

By:   /s/ William D. Rahm   Name: William D. Rahm   Title: Authorized Signatory

 

CENTERBRIDGE CREDIT PARTNERS

OFFSHORE INTERMEDIATE III, L.P.

BY: CENTERBRIDGE CREDIT

PARTNERS OFFSHORE GENERAL

PARTNER, L.P., its general partner

 

BY: CENTERBRIDGE CREDIT

CAYMAN GP LTD., its general partner

By:

  /s/ William D. Rahm   Name: William D. Rahm   Title: Authorized Signatory

 

[Signature Page to Preferred Stock Repurchase Agreement]



--------------------------------------------------------------------------------

CENTERBRIDGE CAPITAL

PARTNERS AIV VI-A, L.P.

BY: CENTERBRIDGE ASSOCIATES, L.P.,

its general partner

 

BY: CENTERBRIDGE CAYMAN GP LTD.,

its general partner

By:

  /s/ William D. Rahm   Name: William D. Rahm   Title: Authorized Signatory

 

CENTERBRIDGE CAPITAL

PARTNERS AIV VI-B, L.P.

BY: CENTERBRIDGE ASSOCIATES, L.P.,

its general partner

 

BY: CENTERBRIDGE CAYMAN GP LTD.,

its general partner

By:

  /s/ William D. Rahm   Name: William D. Rahm   Title: Authorized Signatory

 

CENTERBRIDGE CAPITAL

PARTNERS STRATEGIC AIV I, L.P.

BY: CENTERBRIDGE ASSOCIATES, L.P.,

its general partner

 

BY: CENTERBRIDGE CAYMAN GP LTD.,

its general partner

By:

  /s/ William D. Rahm   Name: William D. Rahm   Title: Authorized Signatory

 

[Signature Page to Preferred Stock Repurchase Agreement]



--------------------------------------------------------------------------------

CENTERBRIDGE CAPITAL

PARTNERS SBS, L.P.

BY:  

CCP SBS GP, LLC, its general partner

By:

  /s/ William D. Rahm   Name: William D. Rahm   Title: Authorized Signatory

 

[Signature Page to Preferred Stock Repurchase Agreement]



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE

PARTNERS VI.A-ESH L.P.

BY: BLACKSTONE REAL ESTATE

ASSOCIATES VI-ESH L.P., its general

partner

 

BY: BREA VI-ESH L.L.C., its general

partner

By:

  /s/ Robert G. Harper   Name: Robert G. Harper   Title: Authorized Signatory

 

BLACKSTONE REAL ESTATE

PARTNERS VI.B-ESH L.P.

BY: BLACKSTONE REAL ESTATE

ASSOCIATES VI-ESH L.P., its general

partner

 

BY: BREA VI-ESH L.L.C., its general

partner

By:

  /s/ Robert G. Harper   Name: Robert G. Harper   Title: Authorized Signatory

 

BLACKSTONE REAL ESTATE

PARTNERS VI.C-ESH L.P.

BY: BLACKSTONE REAL ESTATE

ASSOCIATES VI-ESH L.P., its general

partner

 

BY: BREA VI-ESH L.L.C., its general

partner

By:

  /s/ Robert G. Harper   Name: Robert G. Harper   Title: Authorized Signatory

 

[Signature Page to Preferred Stock Repurchase Agreement]



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE

PARTNERS VI.G-ESH L.P.

BY: BLACKSTONE REAL ESTATE

ASSOCIATES VI-ESH L.P., its general

partner

 

BY: BREA VI-ESH L.L.C., its general

partner

By:

  /s/ Robert G. Harper   Name: Robert G. Harper   Title: Authorized Signatory

 

BLACKSTONE REAL ESTATE

PARTNERS VI.TE.1-ESH L.P.

BY: BLACKSTONE REAL ESTATE

ASSOCIATES VI-ESH L.P., its general

partner

 

BY: BREA VI-ESH L.L.C., its general partner

By:

  /s/ Robert G. Harper   Name: Robert G. Harper   Title: Authorized Signatory

 

BLACKSTONE REAL ESTATE

PARTNERS VI.TE.2-ESH L.P.

BY: BLACKSTONE REAL ESTATE

ASSOCIATES VI-ESH L.P., its general

partner

 

BY: BREA VI-ESH L.L.C., its general

partner

By:

  /s/ Robert G. Harper   Name: Robert G. Harper   Title: Authorized Signatory

 

[Signature Page to Preferred Stock Repurchase Agreement]



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE

HOLDINGS VI L.P.

BY: BREP VI SIDE-BY-SIDE GP L.L.C.,

its general partner

By:

  /s/ Robert G. Harper   Name: Robert G. Harper   Title: Authorized Signatory

 

BLACKSTONE REAL ESTATE

PARTNERS (AIV) VI-ESH L.P.

BY: BLACKSTONE REAL ESTATE

ASSOCIATES VI-ESH L.P., its general

partner

 

BY: BREA VI-ESH L.L.C., its general

partner

By:

  /s/ Robert G. Harper   Name: Robert G. Harper   Title: Authorized Signatory

 

[Signature Page to Preferred Stock Repurchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Seller

   Number of Shares of Series A
Preferred Stock

CENTERBRIDGE CREDIT PARTNERS, L.P.

   1,325

CENTERBRIDGE CREDIT PARTNERS TE INTERMEDIATE I, L.P.

   1,624

CENTERBRIDGE CREDIT PARTNERS OFFSHORE INTERMEDIATE III, L.P.

   569

CENTERBRIDGE CAPITAL PARTNERS AIV VI-A, L.P.

   1,696

CENTERBRIDGE CAPITAL PARTNERS AIV VI-B, L.P.

   1,696

CENTERBRIDGE CAPITAL PARTNERS STRATEGIC AIV I, L.P.

   114

CENTERBRIDGE CAPITAL PARTNERS SBS, L.P.

   11

BLACKSTONE REAL ESTATE PARTNERS VI.A-ESH L.P.

   1,290

BLACKSTONE REAL ESTATE PARTNERS VI.B-ESH L.P.

   1,307

BLACKSTONE REAL ESTATE PARTNERS VI.C-ESH L.P.

   436

BLACKSTONE REAL ESTATE PARTNERS (AIV) VI-ESH L.P.

   9

BLACKSTONE REAL ESTATE PARTNERS VI.TE.1-ESH L.P.

   829

BLACKSTONE REAL ESTATE PARTNERS VI.TE.2-ESH L.P.

   1,783

BLACKSTONE REAL ESTATE PARTNERS VI.G-ESH L.P.

   1,359

BLACKSTONE REAL ESTATE HOLDINGS VI L.P.

   21   

 

Total

   14,069

 

[Schedule 1 to Preferred Stock Repurchase Agreement]